Citation Nr: 1714715	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-34 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction has been transferred to the Columbia, South Carolina VARO.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities, singly or in combination, are not so severe as to prevent him from obtaining and maintaining substantially gainful employment consistent with his level of education and occupational experience. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to August 16, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In its December 2014 "Statement in lieu of VA Form 646", the Veteran's representative requested that if the Board does not grant a TDIU, it remand the issue for a VA examination.  The Board finds that no such examination is warranted.  The claims file contains sufficient evidence upon which to adjudicate the Veteran's claim.  Whether a Veteran is capable of substantially gainful employment is a legal, not a medical, determination.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir 2013)  The Veteran has not contended that his service-connected disabilities have significantly worsened since the VA examinations such as to warrant another examination(s), or that there are outstanding pertinent clinical records which support his assertion as to unemployability. 

Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

During the period on appeal (i.e. from December 2011), the Veteran is in receipt of service connection for residuals of prostate cancer (evaluated as 40 percent disabling prior to January 2012 and as 60 percent disabling thereafter), depressive and anxiety disorders associated with residuals of prostate cancer (evaluated as 50 percent disabling from June 2014), diabetes mellitus, type II (evaluated as 20 percent disabling from February 2013), erectile dysfunction associated with residuals of prostate cancer (evaluated as noncompensable), and radiation proctitis associated with residuals of prostate cancer (evaluated as noncompensable).  He has a combined evaluation of 40 percent prior to January 17, 2012, 60 percent from January 17, 2012 to February 7, 2013, 70 percent from February 8, 2013 to June 8, 2014, and 80 percent from June 9, 2014.

Based on the Veteran's evaluations, he meets the schedular consideration for a TDIU from January 17, 2012.  The Board has considered whether referral for a TDIU on an extraschedular basis prior to January 2012 is warranted, and whether a TDIU on a schedular basis is warranted from that date.

The Veteran has a history of employment with an electric company for 23 years, and an education level of a high school diploma and one year of technical school.  A December 2011 VA Form 21-4192 (Request for Employment Information in connection with Claim for Disability Benefits) reflects that the Veteran had been a meter service technician for 23 years and that he had retired in January 2010. 

A January 2012 VA general medical questionnaire report reflects that the Veteran was able to function in physical and sedentary employment, lifting up to 50 pounds, walking at least 30 minutes at a time, and standing for 30 minutes.

2012 private records from the Veteran's urology provider reflect that the Veteran does not have trouble with urination or pain (February 2012), does not have problems with urinary incontinence, and that his prostate cancer and urethral fistula symptoms are "mild and non-bothersome currently" (March 2012).

A July 2012 VA examination report for the Veteran's prostate cancer reflects residual conditions and/or complications of radiation proctitis, urethritis, cystitis, and rectourethral fistula.  His cancer was noted to be in remission.  The Veteran had urine leakage requiring absorbent material which must be changed two to four times per day, daytime voiding interval between one and two hours, and nighttime awakening to void three to four times.

August 2012 and February 2013 primary care physician notes reflect that the Veteran was doing well overall, his mood was stable, and although he continued to have air in his urine, he did not have a recent urinary tract infection.  It was noted that his anxiety was stable.  He was started on metformin for his diabetes in August 2012. 

The claims file includes a Long Term Disability form and February 2013 correspondence from Aiken Urological Associates.  It reflects that the Veteran was unable to work from July 28, 2003 until July 26, 2004.  This is indicative that he was able to resume working after July 2004, years prior to the rating period on appeal. 

A March 2013 VA examination report for diabetes mellitus reflects that the Veteran had not been hospitalized due to his ketoacidosis or hypoglycemia in the past 12 months, had not had progressive loss of strength attributable to diabetes, and had not had progressive unintentional weight loss attributable to diabetes. It was further noted that his diabetes did not impact his ability to work.  

A June 2014 mental disorder VA examination report reflects that the Veteran's service-connected acquired psychiatric disability is best summarized by causing occupational and social impairment with reduced reliability and productivity.  The report reflects that the Veteran stated that he had been employed for 23 years and retired in 2010 because he was old enough to draw Social Security Administration (SSA) benefits.  The Veteran denied missing time from work due to his mental problems.  He reported that he had some problems with irritability but was usually able to manage it, and that he had some problems with concentration.  He also reported other problems to include depressed mood, anxiety, disturbances of motivation and mood, impaired abstract thinking, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living.  However, he also stated that he cooks, cleans, does yard work, and attends church weekly.  The examiner found that the Veteran was capable of managing his financial affairs.  An August 2014 addendum reflects, in pertinent part, as follows:

[T]he veteran's depression and anxiety are resulting in reduced reliability with respect to his productivity in the work setting.  The depression and anxiety do not render him unable to secure and maintain substantially gainful employment but would result in moderate to considerable difficulty with respect to his ability to do so given the problems with anxiety, concentration, and irritability.

A July 2014 VA examination report reflects that the Veteran has occasional bowel and bladder incontinence, which requires absorbent material which must be changed more than four times per day, with daytime voiding interval between one and two hours, and nighttime awakening to void three to four times.  The examiner found that the Veteran's prostate cancer (residuals) did not impact his ability to work.  

The Board has considered all the pertinent evidence of record, to include the VA and private clinical records, to include the Veteran's statements.  The Board finds, based on the record as a whole that a TDIU is not warranted.  

In making this determination, the Board has considered the Veteran's service-connected disabilities as well as his employment history.  The Board notes that the Veteran worked as a meter technician for more than two decades.  Such employment can reasonably be expected to consist of field testing and reading of home/building electric meters, installing and removing metering devices, and responding to service orders.  The work can also reasonably be expected to require some transportation (i.e. driving to neighborhoods), some walking (i.e. walking to the meters), and limited interaction with individuals.  The evidence does not adequately reflect that the Veteran's service-connected disabilities, either singly or in combination, would impair such work, even with consideration of the Veteran's need to void and/or change absorbent materials and his acquired psychiatric disability symptoms such as anxiety, concentration problems, and irritability, to a significant degree which would render him unable to maintain substantially gainful employment.  

The Board also notes that while the examiner found that the Veteran had reported concentration problems, the Veteran's thought process was logical and coherent on examination.  

Moreover, the Veteran's disabilities have not been shown to preclude more physically demanding jobs or a sedentary job.  It has not been shown by competent credible evidence that the Veteran would be unable to change his absorbent materials or to take a break to void if he was employed.  Moreover, his acquired psychiatric symptoms, while causing an effect on his employment, have been shown to not preclude it.  Finally, the evidence does not reflect that the Veteran's other service-connected disabilities significantly affect his employment.  His diabetes has been shown to not require a regulation of activities, and his other disabilities have not been shown to affect employment.   

The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The evidence of record is against a finding that the Veteran is unemployable due to his service-connected disabilities.  In making a determination, the Board has considered the actual functional limitations and/or symptoms caused by the Veteran's service-connected disabilities and how such limitations may relate to employment given the Veteran's educational and occupational history. 

The preponderance of the evidence is against the Veteran's contention that his service-connected disabilities are of such severity, even in combination, as to preclude his participation in substantially gainful employment at any time during the appeal, on either a schedular or extraschedular basis. 

The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


